    Case 0:21-cv-61533-RAR Document 1-4 Entered on FLSD Docket 07/27/2021 Page 1 of 9
Filing # 130033338 E-Filed 07/03/2021 12:53:24 PM


               IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                         IN AND FOR BRO WARD COUNTY, FLORIDA

        MICHAEL RIVERA,

                Plaintiff,
                                                                                       Case No.
        V.
                                                                                       JURY TRIAL DEMANDED
        AFNI, INC.,
                                                                                       INJUNCTIVE RELIEF SOUGHT
                Defendant.


                                                              COMPLAINT

                Plaintiff Michael Rivera ("Plaintiff') sues Defendant AFNI, Inc. ("Defendant") for

         violations the Florida Consumer Collection Practices Act ("FCCPA") and the Fair Debt Collection

         Practices Act ("FDCPA")

                                                  JURISDICTION AND VENUE

                1.          This Court has subject matter jurisdiction over Plaintiff and Defendant

         (collectively, the "Parties"), because the cause of action arises within'the jurisdiction of this Court

         and, thus, venue and jurisdiction are proper.

                2.          This Court has personal jurisdiction over Defendant because Defendant is

         operating, present, and/or doing business within this jurisdiction and because the complained of

         conduct of Defendant occurred within Broward County, Florida.

                 3.         The amount in controversy is greater than $8,000, but does not exceed $15,000,

         exclusive of costs, interest, and attorneys' fees, and is otherwise within this Court' s jurisdiction.

                 4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

         et seq., the cause of action alleged below arose in Broward County Florida.




                                                                                                                        PAGE Iiof 7
                                             LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                      110 SE 6th Street, 17th Floor Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                                www.JibraelLaw.com
Case 0:21-cv-61533-RAR Document 1-4 Entered on FLSD Docket 07/27/2021 Page 2 of 9




                                                             PARTIES

           5.          Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

   County, Florida.

           6.          Defendant is a Illinois Corporation, with its principal place of business located in

   Bloomington IL 61701.

                                              DEMAND FOR JURY TRIAL

           7.          Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                                FACTUAL ALLEGATIONS

           8.          On a date better known by Defendant, Defendant began attempting to collect a debt

   (the "Consumer Debt") from Plaintiff.

           9.          The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

    from a transaction between the creditor of the Consumer Debt, Audi Financial Services, and

    Plaintiff involving an unsecured line of credit for the personal use of Plaintiff. (the "Subject

    Service").

            10.        The Subject Service was primarily for personal, family, or household purposes.

            11.        Defendant is a business entity engaged in the business of soliciting consumer debts

    for collection.

            12.        Defendant is a business entity engaged in the business of collecting consumer debts.

            13.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

    owed or due or asserted to be owed or due another.

            14.        Defendant is registered with the Florida Office of Financial Regulation as a

   "Consumer Collection Agency."

            15.        Defendant's "Consumer Collection Agency" license number is CCA0900303.

                                                                                                                     PAGE 1 2   of 7
                                         LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor 1 Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                            www.JibraelLaw.com
Case 0:21-cv-61533-RAR Document 1-4 Entered on FLSD Docket 07/27/2021 Page 3 of 9




           16.     Defendant maintains all the records specified in Rule 69V-180.080, Florida

    Administrative Code.

           17.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

    Defendant does maintain, are current to within one week of the current date.

           18.     Defendant is a "debt collector" within the meaning of 15 U.S.C. § 1692a(6).

           19.     Defendant is a "person" within the meaning of Fla. Stat. § 559.72.

           20.     On a date better known by Defendant, Defendant transmitted Plaintiff s personal

    information to a third-party (the "Third-Party").

           21.     The personal information Defendant transmitted to the Third-Party included, but

    was not limited to: [1] Plaintiffs name; [2] Plaintiffs address; [3] the existence of the Consumer

    Debt; [4] the amount of the consumer debt; [5] the creditor of the Consumer Debt; [6] that Plaintiff

    was the alleged debtor of the Consumer Debt; [7] information regarding the Subject Service; and

    [8] that Plaintiff did not pay the Consumer Debt and/or defaulted on the Consumer Debt

    (collectively, the "Transmitted Information").

           22.      The Third-Party, of whom Defendant transmitted Plaintiffs personal information

    to, complied Plaintiff s personal information and prepared a letter that was to be sent to Plaintiff

    in an attempt to collect the Consumer Debt.

           23.      The Transmitted Information affected Plaintiffs reputation. For example, the

    transmission of such information affected Plaintiff s reputation regarding the repayment of debts,

    Plaintiff s reputation of truthfulness, Plaintiff s reputation of solvency, and Plaintiff s reputation

    regarding trustworthiness.

           24.      Defendant' s transmission of Plaintiffs personal information to the Third-Party was

    a communication in connection with the collect of the Consumer Debt.

                                                                                                                 PAGE I 3 of 7
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor 1 Ft. Lauderdale, Florida 333011 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                       www.JibraelLaw.coru
Case 0:21-cv-61533-RAR Document 1-4 Entered on FLSD Docket 07/27/2021 Page 4 of 9




           25.       In addition to transmitting Plaintiffs personal information to the Third-Party,

    Defendant also transmitted Plaintiff s personal information to other third-party entities in

    connection with the collection of the Consumer Debt. Defendant transmitted such information to

    these other third-party entities by, including but not limited to: [1] utilizing "skip trace" services;

    [2] utilizing bankruptcy, SCRA, probate, and other "scrubbing" services; and [3] utilizing

    independent third-party contractors to attempt to collect the Consumer debt from Plaintiff.

           26.       On a date better known by Defendant, Defendant sent the letter prepared and/or

    complied by the Third-Party to Plaintiff, of which was internally dated June 14, 2021, (the

    "Collection Letter") in an attempt to collect the Consumer Debt.

           27.       Attached as Exhibit "A" is a copy of Collection Letter.

           28.       Defendant' s transmission of Plaintiff s personal information to the Third-Party is

    an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.

    Servs., No. 19-14434, 2021 U.S. App. LEXIS 11648 (11th Cir. Apr. 21, 2021) (a complete copy

    of the Hunstein opinion is attached as Exhibit "B").

            29.      The Collection Letter contains a bar code and/or Quick Response ("QR") code, of

    which are indicative of Defendant' s use of the Third-Party to prepare, print, package, compile,

    and/or otherwise send the Collection Letter.

            30.      For Defendant to maintain a valid consumer collection agency license with the

    Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts

    from Florida consumers) Defendant knew it was required to tailor its (Defendant-DC' s) debt

    collector methods to be in compliance with both the FDCPA and FCCPA.

            31.      Defendant knew that the Transmitted Information constituted an unlawful

    transmission of Plaintiffs personal information in violation of § 1692c(b) of the FDCPA.

                                                                                                                   PAGE I 4 of 7
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540 .
                                                        www.JibraelLaw.coin
Case 0:21-cv-61533-RAR Document 1-4 Entered on FLSD Docket 07/27/2021 Page 5 of 9




           32.      The Third-Party did not have any legitimate need for the Transmitted Information,

    as the Transmitted Information constituted an unlawful transmission of Plaintiff s personal

    information in violation of § 1692c(b) of the FDCPA.

                                                           COUNT 1
                                      VIOLATION OF 15 U.S.C. 4 1692c(b)

           33.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

           34.      Pursuant to § 1692c(b) of the FDCPA, "a debt collector may not communicate, in

    connection with the collection of any debt, with any person other than the consumer, his attorney,

    a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

    creditor, or the attorney of the debt collector." 15 U.S.C. 1692c(b) (emphasis added).

           35.      As set forth above, Defendant's transmission of Plaintiffs personal information to

    the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein, No. 19-14434, 2021 U.S. App.

    LEXIS 11648 ("[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact

    under Article III and (2) that the debt collector's transmittal of the consumer's personal information

    to its dunning vendor constituted a communication 'in connection with the collection of any debt'

    within the meaning of § 1692c(b).") Accordingly, Defendant violated § 1692c(b) of the FDCPA

    when it transmitted Plaintiffs personal information to the Third-Party.

           36.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

    against Defendant, awarding Plaintiff the following relief:

                    (a)       Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                    (b)       Costs and reasonable attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    (c)       Any other relief that this Court deems appropriate under the circumstances.
                                                     COUNT 2
                                 VIOLATION OF FLA. STAT. 4 559.72(5)

           37.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.
                                                                                                                  PAGE I 5 of 7
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                       www.JibraelLaw.corn
Case 0:21-cv-61533-RAR Document 1-4 Entered on FLSD Docket 07/27/2021 Page 6 of 9




           38.      Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

    shall: "Idfisclose to a person other than the debtor or her or his family information affecting the

    debtor' s reputation, whether or not for credit worthiness, with knowledge or reason to know ,that

    the other person does not have a legitimate business need for the information or that the

    information is false." Fla Stat. § 559.72(5) (emphasis added).

           39.      As set forth above, Defendant unlawfully transmitted Plaintiff s personal

    information, by and through the Transmitted Information, to the Third-Party, whereby said

    transmitted information affective Plaintiff s reputation because the Third-Party did not have any

    legitimate need for unlawfully transmitted personal information of Plaintiff.

           40.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

    against Defendant, awarding Plaintiff the following relief:

                    (a)       Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

                    (b)       An injunction prohibiting Defendant from engaging in further collection
                              activities directed at Plaintiff that are in violation of the FCCPA;

                    (c)       Costs and reasonable attorneys' fees pursuant to Fla. Stat. §559.77(2); and

                    (d)       Any other relief that this Court deems appropriate under the circumstances.

                          [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                  PAGE I 6 of 7
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                         wwv.-.JibraelLaw.coni
Case 0:21-cv-61533-RAR Document 1-4 Entered on FLSD Docket 07/27/2021 Page 7 of 9




         DATED: July 2, 2021
                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail: jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail: tom@jibraellaw.com
                                                               THE LAW OFFICES OF JIBRAEL S. HINDI
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540




                                                                                                                PAGE I 7 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                     www.JibraelLaw.coni
Case 0:21-cv-61533-RAR Document 1-4 Entered on FLSD Docket 07/27/2021 Page 8 of 9




                        EXHIBIT "A"
   Case 0:21-cv-61533-RAR Document 1-4 Entered on FLSD Docket 07/27/2021 Page 9 of 9
                                                                                                                                        •as




                                                                                                          conk*A1DIPIMMOI1
                                                                           Offko Addrets:                                      ci    emei.afnirollections.corn
                                                                           1310 Martin tutletr Ann tArw't
                                                                           PO 13Vit 'Si,                                       to.   (866) 7264273
                                                                           Bloomington, IL
                                                                                           61702 -3517
                                                                           tYlroldaY- Friday 7am-7prn Cesstral„

                                      '1., • 41                   —Th   June 14, 2021                                                           Collection Notice
               .• • •kt.              !C                                MICHEL E RIVERA-

                                                                        Your AUDI FINANCIAL SERVICES account has been referred to Afni, Inc. for
                               :           " 0247:45                    collection. We are attemptlm to contact you irt rettarris to the past due
                                                                        charBes owed to AUDI F4Ar:LIAL SERVICES. This may also include
                           ui..- .   E463 1                                                                           hrif. if applicable Please toke this opportunity
                                                                                                                ,ntinfe
                                                  01                    toum
                                                                        tl pay
                                                                             niu ;ou
                                                                                   Cratia n
                                                                                          tx
                                                                                           8ow
                                                                                             unitthba
                                                                                                    rillilL n""
                                                                                                             tr
                                                                                                   nal•!Troe Due. $735.56"*
                                                                            dreTerrirnitted to helpOril you resti‘vz your &1st. If you cannot pay the full
                           • —             -              -                       •.e have many paymunt opt,rt.                        -1 -.oar .ruillootia:
                                     ; 1 A V.                                         contact us.
                                                                        Unless you notify this office within 30 days after receiving this notice that you
                                                                        dispute the validity of the debt or any portion thereof, this office will assume
          Afni accepts payment made via check, money                    this debt is valid. If you notify this office in writing within 30 days from
             order, check by phone or credit card                       receiving this notice that you dispute the validity of the debt or any portion
                                                                        thereof, this office will: obtain verification of the debt or obtain a copy of a
   1                                                                    judgment and mail you a copy of such judgment or verification. If you request
   ci Pay online at vvww.afnicollections.com                  .         this office in writing within 30 days after receiving this notice, this office will
                                                                        provide you with the name and address of the original creditor, if different
     ts   Cali (866) 716-1273.                                          from the current creditor.

    5.11 Mail sn payment utiing payment stub below.




                                                       "4Add1tional Disclosures Below. Please Review***
                                               (Additional disclosures may also be printeci on the back of letter.)
This is an attempt to collect a debt. Any information obtained will be used for that purpose. This communication is from
a debt collector.
All conversations with Afni may be recorded.

                                                                                                                Make payment payable to Afni.
                                                                                                             Please Include Atril Account # en payment
                                                                                             e&-7,
                                                                                               IMI PaybylV1711
   Jem 555
   -0 SOX ,: -.115                                                                            Toll Free #:(856) 716-1.273
   cONCORD CA 94524
                                                                                              Creditor: AUDI FINANCIAL SERVICES
            17,                      El LI          3111111111115                             Creditor Account 8:00000810247145
                                                                                               Afni, Inc. Account IS: 081496381-01
   0DRE8S SERVICE REQUESTED                                                                    Balance Due: $735.96

                                                                                           8 01081496381 999212 00000073556

                                                                                                           RESPOND TO:
           MICHEL E RIVERA
           2849 MIDDLE RIVER DR APT 3                                                                       MN, Inc.
           FORT LAUDERDALE FL 33306-1473                                                                    PO Box 3517
                                                                                                            Bloomington, IL 61702-3617
                                                                                                          jil

                                                                                                                                                    ARO32.11314-1571074411,014.,'14
